DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed on February 22, 2021.  Claims 1, 11 have been amended.  Claims 1-13 are pending and an action on the merits is as follows. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hawley et al (US 7637430).
RE 1, Hawley discloses an optical information reading device (10) comprising: an imaging module (50) configured to convert reflected light from a reading target symbol into an 
RE 2, wherein the reading unit is configured to, in the aiming state, read the information of the symbol included in the predetermined partial area including the irradiation position of the aiming light (fig 5a col 9 ln 4-37).
RE 3, wherein the reading unit is configured to, in the aiming state, read the information of the symbol when the irradiation position of the aiming light overlaps a part of the symbol (Fig 5a col 9 ln 4-37).
Re 4, wherein the reading unit is configured to detect that the trigger switch is operated in a non-aiming state in which the irradiation processing for the aiming light is not executed and read, based on the image data generated by the imaging processing of the imaging module, the 
Re 5, wherein the reading unit is configured to, in the aiming state, detect that the trigger switch is operated and output only the information of the symbol included in the predetermined partial area in the information of the symbol included in an entire area corresponding to an entire imaging visual field of the imaging module (col 8 ln 58-col 9 ln 37, Fig 5a).
RE 6, wherein the reading unit is configured to detect that the trigger switch is operated and alternately or continuously execute the imaging processing for an entire imaging visual field imaged by the imaging module and the irradiation processing for the aiming light by the aiming module (col 9 ln 38-51, Fig 5b).
Re 7, wherein the reading unit is configured to, in the aiming state, detect that the trigger switch is operated and alternately or continuously execute the imaging processing for the predetermined partial area and the irradiation processing for the aiming light by the aiming module (col 8 ln 58- col 9 ln 37).
Re 8, further comprising a reading-mode switching unit configured to switch a regular center reading mode for, in both of the aiming state and the non-aiming state, detecting that the trigger switch is operated and reading the information of the symbol included in the predetermined partial area corresponding to the irradiation position of the aiming light ("linear decode mode"/ "partial frame mode, Fig 5a, icon 1701, col 10 ln 64-col 11 ln 24), a regular normal reading mode for, in both of the aiming state and the non-aiming state, detecting that the trigger switch is operated and reading the information of the symbol included in an entire area corresponding to an entire imaging visual field of the imaging module ("normal mode" col 10 ln 2-27 Fig 5b, 5c, icon 1703, col 10 ln 64-col 11 ln 24), and a selective center reading mode for, in 
Re 9, further comprising: a display module (13d) including a rectangular display surface extended in one direction and including, as end edges along a longitudinal direction of the display surface, a first end edge for performing imaging and a second end edge on an opposite side of the first end edge; and a grip part (col 3 ln 37) ranging from an inclined surface inclined from the display surface on the second end edge side of the display module, the grip part being inclined and extended in a direction away from the display surface in the longitudinal direction of the display surface, wherein the aiming switch (13t, Fig 1) is disposed on the inclined surface between the display module and the grip part.
Re 10, wherein the trigger switch and the aiming switch are configured by a common switch, and the trigger switch is operated as the aiming switch according to a time of ON/OFF of the trigger switch (10: trigger 13t, Fig 1, col 6 ln 48-53, col 10 ln 45-col 11 ln 24).
Re 11 Hawley discloses an optical information reading method (fig 6) using an optical information reading device that images a reading target symbol and reads the symbol, the optical information reading method comprising: irradiating, on the reading target symbol, from an aiming module, aiming light for instructing an imaging area of image data generated by an imaging module by converting reflected light from the symbol into an electric signal; and operating, in an aiming state in which irradiation processing for the aiming light by the aiming module is executed, a trigger switch for instructing a start of imaging processing by the imaging 
RE 12, wherein, in the reading the information of the symbol, the trigger switch is operated while the aiming switch is kept operated (trigger 13t, Fig 1, col 6 ln 48-53, col 10 ln 45-col 11 ln 24).
RE 13, wherein, in the reading the information of the symbol, in a non-aiming state in which the irradiation processing for the aiming light is not executed, the information of the symbol included in an entire area corresponding to an entire imaging visual field of the imaging module is read based on the image data generated by the imaging processing of the imaging module by operating the trigger switch (col 10 ln 2-20).
	

Response to Arguments
Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christle I. Marshall whose telephone number is (571) 270-3086.  The examiner can normally be reached on Monday – Friday 7:30AM - 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Christle I Marshall/
Primary Examiner, Art Unit 2887